—In three related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from three orders of fact-finding and disposition (one as to each child) of the Family Court, Queens County (DePhillips, J.), all dated February 1, 2001, which, after fact-finding and dispositional hearings, inter alia, found that he had permanently neglected his children, terminated his parental rights with respect to each child, and transferred custody and guardianship rights of the children to the Commissioner of Social Services of the City of New York and Miracle Makers, Inc., for the purpose of adoption.
Ordered that the orders are affirmed, without costs or disbursements.
The Family Court properly determined that it was in the best interests of the children to transfer custody and guardianship rights to the Commissioner of Social Services of the City of New York and Miracle Makers, Inc., for the purpose of adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148).
The father’s remaining contentions are without merit. Ritter, J.P., Altman, Adams and Crane, JJ., concur.